Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.
 	The rejection of claims 1-15 under 35 U.S.C. 112(b) is withdrawn per amendments to claims 1 and 12. 
	Claims 1 and 12 have been amended.
	Clams 1-15 are being considered on the merits. 
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al. (US 2009/0181145, hereinafter R1) in view of  Davis (US 2012/0015075, hereinafter R2) and Lefkowitz (US 2011/0256216, hereinafter R3) with Ubbink et al. (US 2005/0153018) and Cho et al. (US 2012/0064606 ) as evidence.
Amended claims 1 and 12 are limited to comprising more than 10^9 (CFU) of viable probiotic bacterial per 0.5-10 g of product after 3 months storage at room temperature. 
Claim 1 recites a foam candy (aerated candy) based on glycerin and protein. The foam candy comprises probiotics, has a moisture content of less than 9 wt.% and a water activity (aw ) of less than 0.5. The candy comprises more than 10^9 (CFU) of viable probiotic bacteria per 0.5-10 g of product after 3 months storage at room temperature. 
Claim 1- R1 discloses an aerated food product and a process for making the food product. The food product comprises protein and fiber. (Abstract)
Claim 1, 3, 4, 5 -The aerated food product comprises 50-80% carbohydrate of which about 4-70% is fiber. The aerated food product comprises 4-45% protein, pectin, inulin, fructose, sugar. [0018, 0019]
Claim 1 - The aerated food product comprises glycerin, corn syrup, maltodextrin, inulin, fructose and sugar and protein. [0019, 0020]
Claim 1 - The aerated food product comprise 7-16% moisture. [0026]
Claim 2- Suitable proteins non-hydrolyzed and/or hydrolyzed proteins comprising whey proteins, caseinates, soy protein, pea and rice proteins. [0032]
The aerated food compositions may comprise whipping agents comprising pea protein, wheat gluten, soy protein and milk proteins. [0035]
Claim 7 - The aerated food composition comprises stabilizers including gum Arabic, guar gum, and other gums (hydrocolloids). [0039]
Claim 6 -The aerated food composition comprises carbohydrates including mono- di- and polysaccharides, sugar alcohols including glycerol (glycerin), fructooligosaccharides, inulin, etc. [0041]
Claim 8, 10, 11 - The aerated food composition may comprise flavoring agents, vitamins, minerals. [0042, 0043]
Claims 12, 13, 14 - R1 discloses a process for making the aerated food compositions. Details of mixing the ingredients and process temperatures are disclosed. [0046, 0047, 0058]
The aerated product can be part of a multilayered bar, it can be put on top, underneath or in between two layers. [0065]
While R1 discloses the inclusion of vitamins and minerals in the aerated food composition, R1 is generally silent to the inclusion of probiotics. 
Claim 1- R2 discloses chewable compositions for the oral delivery of live microorganisms. (Abstract)
Claim 1- R2 discloses using more or less the same ingredients [0010] as mentioned above (see R1 ).
Claim 1- R2 discloses the type of probiotic microorganisms that may be used in the candy product. These organisms include Bifidobacteria, Lactobacillii, Bacillii (e.g. Bacillus coagulans), yeasts; etc. The probiotics may be mixed with a prebiotics comprising carbohydrates, proteins, oligosaccharides comprising fructooligosaccharides, galactooligosaccharides, soluble fiber, etc.   [0023, 0024]
Claim 8 - R2 discloses that in addition to probiotics and/or prebiotics, the delivery system may include vitamins, minerals, digestive enzymes, soluble and insoluble fiber, etc. [0028]
Claims 1, 12 - R2 discloses that the chewable candy comprises 200-300 mg of at least one probiotic per a single piece [0022, claims 13, 17]. Assuming an average count of 10^10 CFU/g of the probiotic ingredient (see Cho et al, US 2012/0064606), 300 mg of the product will provide 0.300X10^10 or 3X10^9 CFU per piece of gummy candy. Since a piece of gummy candy is about 2-3 grams, a 10 g (the upper limit of the range in amended claims 1 and 12) piece will have more than 3X10^9 CFU/piece. 
Claims 1, 12 - While R2 discloses a delivery system for live probiotic organisms in the form of a chewable gummy candy, R2 does not explicitly disclose the water activity and moisture content of the delivery system. However, the sensitivity of probiotics to moisture content and water activity of a product is known in the art. Therefore, since the delivery system of R2 is supposed to provide live probiotics, the product is expected to comply with the moisture content and water activity rules for viability of the organisms. As evidence Ubbink et al. discloses the role of water activity in maintaining the viability of probiotics. Ubbink e al. clearly teaches of lowering the water activity of a composition to below 0.3 in order to protect the live probiotics in a composition. [0096, 0097]
However, R2 is silent to the number of colony forming units per piece of gummy candy when the candy is stored at room temperature for 3 months. In other words, the stability of the product, regarding viability of probiotic organisms, is not disclosed. 
Claim 1, 12 - R3 discloses confections comprising gummi candies (gummy candies), e.g. a gummi bear comprising Bacillus coagulans  or marshmallow (foam candy) [0007, claim 5].
Claim 1, 12 - R3 discloses that the Bacillus coagulans of the invention survives storage (shelf life) from about 6 months to about 9 months. [0029]. 
R3 discloses that lactic acid producing bacteria, particularly Bacillus species, remain viable and retain their beneficial probiotic properties in confection-based compositions. Such compositions are suitable for human or animal consumption. [0035]
Claim 1, 12 - R3 the gummi confections comprise gelatin or pectin as gelling agent. [0039].
R3 discloses that the inventive confections comprise B. coagulans in spore form, freeze-dried vegetative cell form or a combination there of. [0045]
R3 teaches of the possibility of incorporating B. coagulans bacterium into the confection itself instead of surface coating of the confection. [0048, claim 4]. 
Claim 1, 12 - R3 discloses that according to EU guidelines the confection-based composition comprises at least about 1X10^9 viable bacteria. [0049]
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the product/process of R1 by incorporating live probiotic bacteria into the glycerin- and protein-based foam candy as motivated by R2 and R3. Based on R3’s disclosure, the gelatin-based confection would have been expected to have a shelf life of at least 6-9 months. One of ordinary skill in the art would have formulated a composition having a water activity below 0.5 to sustain the viability of the probiotics in the composition as evidenced by Ubbink et al. Furthermore, the moisture content of 7-9% disclosed by R1 would have supported the incorporation of live probiotics into the foam candy. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a foam candy (aerated candy) comprising glycerin, protein and live probiotics with a shelf life of  3 months when stored at room temperature.  
Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al. (US 2009/0181145, hereinafter R1) and Davis (US 2012/0015075, hereinafter R2) and Lefkowitz (US 2011/0256216, hereinafter R3) with Ubbink et al. (US 2005/0153018) as evidence, further in view of Crosello et al. (US 4,911,937, hereinafter R4)
Claims 10-11 and 15 are directed to a candy comprising more than one phase. 
R1-R3 are silent to candy composition comprising more than one phase (layer or  a center and a coating).
R4 discloses chewable, layered soft nougat candies. (Title, Abstract)
The individual layers of the candy product may be of the same or different flavor. (Abstract)
The nougat is a whipped candy (foam candy, aerated) comprising protein, gum Arabic, dextrin, etc. (col. 9, lines 7-15)
R4 discloses a nougat candy with four layers. (Example 4).
Therefore, it would have been obvious to produce candy with multiple layers wherein the layers would comprise various components including probiotics. 
Response to Arguments
	In light of the new grounds of rejection,  Applicant’s arguments are moot. 
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791